Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Aug. 13, 2021. Claims 1-28 are pending. Claims 23 and 24 are withdrawn. Claims 1-22 and 25-28 are currently examined. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

(Previous Rejection – Withdrawn) Claims 1-22 and 25 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
This rejection is withdrawn in view of the amendment filed on Aug. 13, 2021.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(Previous Rejection – Maintained) Claims 1-22 and 25 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection is extended to new claims new claims 26-28.
The grounds of the 112(a) rejection currently applying to claims 1-22 and 25 are relevant to new claims 27-28. 
Additionally, claims 27-28 further specify that the vaccine is made in situ by inactivating live organisms in the air.  The specification teaches that it is now recognised that a low dose of pathogen could be used to immunise the user, and that producing vaccine by inactivating microorganisms in the air is described therein as the vaccine being "made in situ". “[B]ased on the number of droplets produced on coughing (5x105, Lindsley W Get al., 2012, J Occup Environ Hyg 9 (7) 443-449, Quantity and size distribution of cough-generated aerosol particles produced by influenza patients during and after illness) the dose received using the device could be substantial if such an 
 
Applicant argues that the application provides sufficient representative examples which support the breadth of the claims. Applicant argues that the Examples section of the application shows that vaccination by aerosol to the lungs with 500 PFU (about 6.4 x 10-5 ug) of inactivated HIN1 virus was able to provide a protective effect to ferrets against subsequent H1N1 infection. Applicant argues that it was known in the art, as evidenced by Pearce et al., 2012, Houser et al., 2013, Laurie et al., 2010, Pallister et al. 2011 and Middleton et al. 2014 that a dose shown to be effective in ferrets could also be effective in other animals, namely at least humans and horses, that similar doses of different types of vaccines can be effective in inducing an immune response, and that the art provided a person of ordinary skill in the art with a reasonable expectation that the claimed doses would be suitable for treating different animals using different types of vaccines.
Applicant’s arguments are not persuasive. First, the Example of the instant specification show protection experiments with inactivated H1N1 virus vaccine at 500 PFU (about 6.4 x 10-5 ug) on ferrets. There is no evidence that the same amount of 

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(Previous Rejection – Withdrawn) Claims 1, 2, 9-12, 15-18, 21, 22 and 25 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yam et al. (Front Immunol. 2015; 6: 207, submitted in IDS filed 02/03/2020).
This rejection is withdrawn in view of the amendment filed on Aug. 13, 2021.

(New Rejection – Necessitated by Amendment) Claims 1-4, 9-22 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards et al. (US 2009/0324642 A1, published Dec. 31, 2009, submitted in IDS filed 02/03/2020).
The base claim 1, as amended, is drawn to a method for the prevention or treatment of a disease in a subject comprising administering an effective amount of a vaccine to the subject wherein the vaccine is not a live attenuated vaccine and wherein the vaccine is used via a mucosal route in a dose of, without adjuvant less than 1 ug antigen or with adjuvant less than 0.04 ug antigen. 
Edwards teaches a method for eliciting or inducing an immune response in a human or animal subject, comprises administering a composition comprising an antigen and an adjuvant, wherein the composition is administered to the subject by the intra-lung route. See Abstract. Specifically, It teaches that groups of sheep were immunised, by the Subcutaneous (S/c) or intra-lung (lung) routes with three doses, at three week intervals, of influenza virus antigen (influenza antigen) alone or the antigen formulated with 100 ug ISCOMATRIXTM adjuvant (IMX=ISCOMATRIXTM adjuvant). See e.g. [0018]. It teaches that Influenza antigen used in these studies was sucrose gradient purified A/New Calcdonia 20/99 H1N1 virus, which had been inactivated and detergent disrupted, that antigen concentration was based on haemagglutinin content and determined by single radial immunodiffusion, and that prior to immunisation, vaccine formulations were prepared by admixing an appropriate quantity of antigen with ISCOMATRIXTM adjuvant. See e.g. [0050]. Table 1 presents experimental immunization results with different amounts of influenza antigen by intra-lung administration, with dose amount from 0.008 g to 15 g.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(Previous Rejection – Maintained) Claims 1-22 and 25 remain rejected under 35 U.S.C. 102 as being unpatentable over Yam et al. (Front Immunol. 2015; 6: 207, submitted in IDS filed 02/03/2020), Edwards et al. (US 2009/0324642 A1, published Dec. 31, 2009, submitted in IDS filed 02/03/2020) and Patil et al. (European Journal of Pharmaceutics and Biopharmaceutics 93 (2015) 231–241).
This rejection is extended to new claim 26.

Applicant argues that Yam provides no disclosure relating to mucosal administration, and the skilled reader of Yam would not consider the teaching of that document to be relevant to determining a suitable dosage for effective administration via a mucosal route.  Applicant argues that Patil merely investigates the suitability of various compounds as adjuvants for a particular vaccine and whether intra-lung delivery can induce a mucosal immune response. There is no teaching in Patil that any of the investigated vaccines can ameliorate any clinical symptoms of disease and that Patil does not investigate a range of antigen doses and the antigen dose of 2.5ug HA investigated falls far outside the claimed dose range. Applicant argues that the skilled reader of Patil would have had no reason to expect that a dose of less than 0.04 ug antigen would be effective. Applicant argues that Edwards investigates the effects of various vaccine doses of inactivated influenza antigen (with or without adjuvant) on the immune response of sheep and that none of the vaccine doses investigated are shown to ameliorate any clinical symptoms of disease.
Applicant’s arguments are not persuasive. The claims are directed to a method for preventing or treating a disease by administering a vaccine to a subject, encompass 

Conclusion
No claims are allowed.

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648